Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

The applicant’s attorney was contacted on 02/22/2021 to discuss the following changes to the specification, no response was received.

Regarding the abstract:

System with two pumps (B1, B2) connected in parallel to a delivery manifold 

Regarding the specification:

[0008] Then it may happen that the flow rate of this first pump is higher than the consumption that has caused its start-up, so that the pressure in the delivery tends to increase, the boiler is refilled, and the shut-down pressure of the first pump is reached. In other words, what happens is what would occur if there were only one pump and the second pump did not start to operate (Figure 2).

[0040] As can be seen in Figure 5, according to a preferred embodiment, the invention relates to a system S comprising two pumps B1, B2 connected in parallel, a delivery manifold [[1]] to which the outputs of the two pumps B1, B2 are connected, and comprising respective electronic pressure switches P1, P2 to control the operation of each pump B1, B2. The system is completed with a boiler 2 intended to ensure a greater stability in the pressure, such as for example a membrane boiler.

[0041] Each pressure switch is provided with a pressure sensor S1, S2 connected to the delivery manifold [[1]], so that they can measure the same pressure, or at most a pressure that will differ in the pressure loss between the two pressure points, if they are different. Obviously, we will try to ensure that the difference is minimal to ensure the correct operation of the system.




Authorization for this examiner’s amendment was given in an interview with Arthur Yuan on 01/29/2021.
The application has been amended as follows: 

-- 1 (Currently Amended): A system (S) comprising two or more pumps (B1, B2) connected in parallel, a delivery manifold further comprising respective electronic pressure switches (P1, P2) equipped with pressure sensors (S1, S2) connected to the delivery manifold electronic pressure switches (P1, P2) are configured to alternate their operation between two or more start-up pressure configurations (Pmax1, Pmax2) and shut-down pressure configurations (Pmin1, Pmin2):
a first configuration with a first shut-down pressure (Pmax1) and a first start-up pressure (Pmin1);
a second configuration with a second shut-down pressure (Pmax2) and a second start-up pressure (Pmin2);
wherein the first shut-down pressure (Pmax1) is greater than the second shut-electronic pressure switches (P1, P2) are configured to perform said alternation according to a pressure reading (Pimp) of the delivery manifold with the pressure sensor(s) (S1, S2). –


-- 2  (Original): The system according to claim 1, wherein the electronic pressure switches (P1, P2) are configured to be put in the first configuration or in the second configuration when the pressure sensor indicates that the first shut-off pressure (Pmax1) has been exceeded 


-- 4  (Original): The system according to claim 1, wherein each of the electronic pressure switches (P1, P2) is provided with one of the pressure sensors (S1, S2). --


-- 5  (Original): The system according to claim 1, comprising a common housing (A) of the electronic pressure switches (P1, P2). –


-- 6  (Currently Amended): A first and second pressure switch (P1, P2) 
the first and second pressure switches being operatively associated with respective first and second pumps;
a first configuration with a first shut-down pressure (Pmax1) and a first start-up pressure (Pmin1);
a second configuration with a second shut-down pressure (Pmax2) and a second start-up pressure (Pmin2);
wherein the first shut-down pressure (Pmax1) is greater than the second shut-down pressure (Pmax2) and wherein the first start-up pressure (Pmax1) is greater than the second start-up pressure (Pmax2), wherein the first and second pressure switches (P1, P2) are configured to alternate configurations in response to a pressure reading (Pimp) in a delivery manifold using pressure sensors (S1, S2) connected to the delivery manifold (1). 


-- 7 (Currently Amended): A system (S) comprising:
two pumps (B1, B2) connected in parallel, 
a delivery manifold further comprising two respective electronic pressure switches (P1, P2) in an alternating configuration;
wherein the two electronic pressure switches (P1, P2) are configured with the same shut-down pressure (Pmax) and start-up pressure (Pmin), one of the electronic pressure switches (P1) being configured to operate as master and the other electronic pressure switch (P2) configured to operate as a slave, 
wherein the electronic pressure switch (P1) includes a synchronization pressure (Psynchro1) different from a synchronization pressure (Psynchro2) of the electronic pressure switch (P2) configured to operate as a slave, and
wherein the synchronization pressures (Psynchro1, Psynchro2) are lower than the start-up pressure (Pmin) and lower than the shut-down pressure (Pmax) to return the system to the configuration of alternating operation between pumps when the alternating configuration is lost and one of the synchronization pressures is reached. --


-- 9 (Previously Presented): The system according to claim 7, wherein each of the electronic pressure switches (P1, P2) is provided with one of the pressure sensors (S1, S2). –


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 6, the claims include limitations drawn to multiple pressure switches, each with a start and shutdown pressure for a pump. The start and shutdown pressures include two different sets of pressures that are alternated between the pressure switches during operation based upon a measured pressure. The prior art is silent as to such an invention. The closest prior art to Sanders is silent as to an electronic pressure switch with alternating pressure configurations.
Regarding claim 7, the claims include limitations drawn to two pumps and associated switches. The switches operate alternatively with the same start and shutdown pressures as slave and master. A synchronization pressure is claimed that returns the pumps to alternating operation when such an operation is lost. The prior art is silent as to such an invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.